DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. 
On page 4, paragraph 4 of the arguments filed on 8/9/2021, the applicant argues that:
“FIG. 1 of Shiraishi shows an N type epitaxial layer between the front face and the back face, but it is not positioned between adjacent P regions 5. Applicant notes that the only elements present between adjacent P regions 5 are the gate insulating film 4 and the gate electrode 5”
However, when looking from top, in Fig. 1 of Shiraishi, the N type epitaxial layer 2 is between adjacent p type regions 5
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi (20070013000).
Regarding Claim 1, in Fig. 2, Shiraishi discloses a semiconductor device comprising: a semiconductor substrate 1 having a front face and a back face; a front electrode 10/source disposed on the front face; and a back electrode 9/drain disposed on the back face, 5the semiconductor substrate including a first cell region  (on the very leftmost portion of the annotated figure below), and a second cell region (on the middle portion of the annotated figure below) adjacent to the first cell region, the first cell region being formed with a first semiconductor element 7/4/5/10/12, the second cell region being formed with a second semiconductor element 7/4/5/10/12, the front electrode 10/source including a first electrode 10 (leftmost) formed in the first cell region, and  10a second electrode 10 (the third element source/10 from the leftmost) formed in the second cell region, the first semiconductor element 7/4/5/10/12 including the first electrode 10, and a first p region 6 formed on a side of the front face of the first cell region, the second semiconductor element 7/4/5/10/12 including the second electrode 10, and a second p region 6 formed on a side of the front face of the second cell region, 15the first electrode 10 and the second electrode 10 being separated from each other, the first p region 6 and the second p region 6 being separated from each other.  
On Aug 9th 2021, the applicant has amended the claim to include limitations:
“and an n- region between the front face and the back face” which is met by element 2 of Fig. 1 of Shiraishi  and
the n- region being positioned between the first p region and the second p region
which are met by element 2 and elements 5 of Fig. 1 of Shiraishi (when looking from top, element 2 is between elements5) 


    PNG
    media_image1.png
    904
    888
    media_image1.png
    Greyscale



Regarding Claim 2, the first semiconductor element 7/4/5/10/12 is a first transistor having trench gate structure, and the second semiconductor element 7/4/5/10/12 is a second transistor having trench gate structure.  
Regarding Claim 3, in paragraph 0091 of Shiraishi, it is disclosed that the  semiconductor element is a first transistor having planar gate structure, and the second semiconductor element is a second transistor having planar gate structure.  
Regarding Claim 4, a gate wiring (labeled as gate in the annotated figure) electrically connected with a first gate electrode of the first -19-9190936US01 semiconductor element 7/4/5/10/12, and a second gate electrode of the second semiconductor element 7/4/5/10/12, 5in plan view of the front face of the semiconductor substrate, the gate wiring being disposed on a boundary between the first cell region and the second cell region.  
Regarding Claim 5, in paragraph 0091 of Shiraishi, the first semiconductor element is a first diode, and the second semiconductor element is a second diode.  
Regarding Claim 6, the semiconductor substrate 1 further includes an n+ region 7disposed between the first p region 6 of the first semiconductor element 7/4/5/10/12 and the second p region 6 of the second 5semiconductor element 7/4/5/10/12 in plan view of the front face of the semiconductor substrate, and the n+ region 7 is separated from the first p region 6 and the second p region 6.

Please note that in addition to the amendments made on 8/9/2019, limiting the adjacent p regions to be located inside the n region (as elements 11a and 11b are formed inside element 10) would overcome prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/           Primary Examiner, Art Unit 2826                                                                                                                                                                                             	8/14/2021